Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification submitted 2/24/2020 has been accepted by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/24/2020 and 8/6/2021 have been considered by the examiner.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 21-25, drawn to a method of forming a 3D memory.
II. Claims 1-20 and 26, drawn to a 3D memory structure.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the same product could have been made with a different process, specifically the staircase structure could have been pre-formed.
During a telephone conversation with Daniel Bezdjian on 2/24/2022 a provisional election was made without traverse to prosecute the invention of II, pertaining to claims 1-20 and 26.  Affirmation of this election must be made by applicant in replying to this Office action.  
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, the applicant recited “an electrical insulating material extending vertically” (claim 1) and “a liner material extending vertically” (claim 4); and the examiner does not believe that this recitation is clearly disclosed in a way so that the claim is definite. In Fig. 2A, the applicant has disclosed a part 238 which lines part 236. The examiner is uncertain how to map the claim language from these two claims to the vertical part of 238: is it the liner or the vertical extension of the electrical insulating material (i.e. part of the “bridge structure”).

Claims 2-10 are rejected based on their dependency on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-7, 9, 11, 14-15, 18 and 26 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kim (US # 20160343727).

Regarding Claim 1, Kim teaches a microelectronic device, comprising: 
a stack structure (140,107,180,150,110) comprising vertically alternating conductive structures (140) and insulating structures (107) arranged in tiers, the tiers individually comprising one of the conductive structures and one of the insulating structures (shown); 
a staircase structure (shown in the CR region) within the stack structure and having steps comprising edges (at the right side of 140P) of at least some of the tiers (shown); 
conductive contact structures (160) on the steps of the staircase structure; 
support pillar structures (130; [0038, 49] dummy pillars 130 may have substantially the same structure as the vertical channel structures 120; and the examiner defines the support pillar as parts 123, 121, and 125a) laterally offset in at least a first direction (X) from the conductive contact structures and extending through the stack structure (shown); and 
bridge structures (115 and 125b) comprising an electrically insulating material ([0063]) extending vertically (125b) through at least a portion of the stack structure (the top portion) and between at least some adjacent support pillar structures of the support pillar structures (shown).

Regarding Claim 2, Kim teaches the microelectronic device of claim 1, further comprising an electrically conductive material (metal lines 170) extending between adjacent conductive contact structures (shown) laterally adjacent each other in a second direction (Y), the adjacent conductive contact structures electrically isolated from each other by the bridge structure.

Regarding Claim 3, Kim teaches the microelectronic device of claim 1, wherein the support pillar structures comprise a conductive material ([0038, 49] dummy pillars 130 may have substantially the same structure as the vertical channel structures 120).

Regarding Claim 6, Kim teaches the microelectronic device of claim 1, further comprising a liner material (125c) around the support pillar structures.

Regarding Claim 7, Kim teaches the microelectronic device of claim 1, wherein the support pillar structures (130) are laterally offset from the conductive contact structures (160) in a second direction (Y; see Fig. 1A).

Regarding Claim 9, Kim teaches the microelectronic device of claim 1, wherein the electrically insulating material comprises silicon dioxide ([0063]).

Regarding Claim 11, Kim teaches a memory device, comprising: 
a stack structure (140,107,180,150,110) comprising tiers comprising alternating conductive structures (140) and insulating structures (107) over a source tier (the source tier is in the top surface of 101; see [0089]); 
a staircase structure (shown in the CR region) having steps comprising horizontal ends (at the right side of 140P) of at least some of the tiers; 
conductive contact structures (160) in electrical communication with the steps of the staircase structure; 

data lines (170) over the stack structure; 
strings of memory cells (120) extending through the stack structure and in electrical communication with the source tier and the data lines (shown); and 
a bridge structure (115 and 125b) between a first support pillar structure (see Fig. 1A, part 130 in the bottom left) and a second support pillar structure (to the right of the first) adjacent the first support pillar structure (shown), the bridge structure comprising an electrically insulating material ([0063]) electrically isolating conductive contact structures adjacent the first support pillar structure and the second support pillar structure from each other (shown).

Regarding Claim 14, Kim teaches the memory device of claim 11, wherein the support pillar structures comprise a conductive material ([0038, 49] dummy pillars 130 may have substantially the same structure as the vertical channel structures 120) surrounded by a liner material (125c) extending vertically along sidewalls of the support pillar structures (shown).

Regarding Claim 15, Kim teaches the memory device of claim 14, wherein the electrically insulating material has the same material composition as the insulating structures (silicon oxide).

Regarding Claim 18, see the rejection of claim 9.

 Regarding Claim 26, Kim teaches an electronic system (see Fig. 17 and text at [0099]), comprising: an input device; an output device (2418); a processor device (2414) operably coupled to the input device and the output device; and a memory device (2412) operably coupled to the processor device. For the remainder of the claim, see the rejection of claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US # 20160343727) in view of Chang (US # 20180108667).

Regarding Claim 8, although Kim discloses much of the claimed invention, it does not explicitly teach the microelectronic device wherein the bridge structures have a dimension less than about 130 nm in a second direction.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Chang teaches a similar microelectronic device wherein a pillar support has a dimension less than about 500 nm in a direction ([0116]). The dimension of this pillar would suggest the dimensional variation of a bridge structure in Kim.

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the bridge size, taught in Kim, as suggested by Chang. Specifically, the modification suggested by Chang would be to employ a microelectronic device wherein the bridge structures have a dimension less than about 130 nm in a second direction. The rationale for this modification is that small bridge structures provides a smaller overall device. This would have been apparent to a person having ordinary skill in the art in reading both references because the existence and benefits of small components are well known in the art (see MPEP 2144.01). 
Allowable Subject Matter
Claims 12-13, 16-17, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475.  The examiner can normally be reached on normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/CHRISTOPHER A JOHNSON/            Examiner, Art Unit 2899